Case 9:20-cv-00246-TH-ZJH Document 11 Filed 08/02/21 Page 1 of 2 PageID #: 81



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KEENAN DEWAYNE MOORE                               §

VS.                                                §                CIVIL ACTION NO. 9:20cv246

DIRECTOR, TDCJ-CID                                 §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Keenan Dewayne Moore, proceeding pro se, brought this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges a prison disciplinary conviction.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be denied.

       The court has received the Report and Recommendation of United States, along with the

record and pleadings. Petitioner filed objections to the Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections lack merit. As petitioner is not eligible for release on mandatory supervision,

the punishment he received as a result of his disciplinary conviction did not entitle him to due
process of law in connection with the disciplinary proceeding. Malchi v. Thaler, 211 F.3d 953, 958

(5th Cir. 2000); Washington v. Davis, 792 F. App’x 331, 333 (5th Cir. 2020). Petitioner contends

that the disciplinary conviction adversely affected his chance of being released on parole. However,

Texas law does not create a liberty interest in parole that is protected by the Due Process Clause.

Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997); White v. Jenkins, 735 F. App’x 855, 856

(5th Cir. 2018).
Case 9:20-cv-00246-TH-ZJH Document 11 Filed 08/02/21 Page 2 of 2 PageID #: 82



                                                ORDER

         Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED as the opinion of the court. A final judgment shall be entered in accordance with the

recommendation of the Magistrate Judge.

         In addition, the court is of the opinion that the petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See U.S.C. § 2253. The standard that must be met in

order to receive a certificate of appealability requires the petitioner to make a substantial showing

of the denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);

Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner

is not requited to demonstrate that he would prevail on the merits. Rather, he need only demonstrate

that the issues are subject to debate among jurists of reason, that a court could resolve the issues in

a different manner, or that the questions presented in the petition are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability should be resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.
2000).

         In this case, the petitioner has not shown that the issues raised in his petition are subject to

debate among jurists of reason. The factual and legal questions raised by petitioner have been

consistently resolved adversely to his position and the questions presented are not worthy of

encouragement to proceed further. As a result, a certificate of appealability shall not issue.

         SIGNED this the 2 day of August, 2021.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge
